235 U.S. 407 (1914)
SCOTTEN
v.
LITTLEFIELD, TRUSTEE OF BROWN, BANKRUPT.
No. 439.
Supreme Court of United States.
Motion to dismiss or affirm submitted October 13, 1914.
Decided December 14, 1914.
APPEAL FROM CIRCUIT COURT OF APPEALS FOR THE SECOND CIRCUIT.
Mr. Daniel P. Hays for appellee, in support of the motion.
Mr. Thorndike Saunders for appellant, in opposition to the motion.
*409 Memorandum opinion by MR. JUSTICE DAY, by direction of the court.
This case presents another phase of the bankruptcy of A.O. Brown & Company, stock brokers in New York. *410 See First National Bank of Princeton v. Littlefield, Trustee, 226 U.S. 110; Gorman v. Littlefield, 229 U.S. 19; Schuyler v. Littlefield, 232 U.S. 707. This case is submitted on the motion of appellee to dismiss, affirm, or place on the summary docket. The appellants filed a petition for reclamation in the bankruptcy court, which concerned among other stocks three hundred shares of United States Steel stock, which are now the subject-matter of this controversy. On April 20, 1911, the District Court confirmed the report of the Master, and entered an order dismissing the petitions of appellants and of some other claimants. Appellants appealed to the Circuit Court of Appeals, and that court affirmed the District Court, 193 Fed. Rep. 24. The case then came to this court, and the judgment of the Court of Appeals was affirmed, 226 U.S. 110. On August 4, 1913, the bill of review with which the present proceeding is concerned, was filed in the District Court. This was more than two years after the original order in the District Court, dismissing the reclamation proceeding, was made. The District Court dismissed the bill of review, 213 Fed. Rep. 701. That decree was affirmed in the Circuit Court of Appeals, 213 Fed. Rep. 705. Then the case was appealed here.
Both courts below put their decisions on the ground that the appeal to the Circuit Court of Appeals from the original order of the District Court in the reclamation proceedings really involved the claim for the United States Steel stock in its present aspect, and that if not presented to the Court of Appeals when there on appeal it could not be held back and made the subject of a bill of review, as is now attempted to be done. We think this decision was clearly right. Furthermore, the ground alleged for the bill of review now is, that the principles which determined the disposition of the Gorman Case, 229 U.S. 19 (decided May 26, 1913, a little more than two years after the decree in the District Court) reversing *411 the Circuit Court of Appeals in the same case, 175 Fed. Rep. 769, would, had they been applied in this case, have required a different result in the District Court in dealing with the original petition in reclamation, so far as the three hundred shares of the United States Steel stock, pledged with the Hanover National Bank, are concerned.
Bills of review are on two grounds; first, error of law apparent on the face of the record without further examination of matters of fact; second, new facts discovered since the decree, which should materially affect the decree and probably induce a different result. 2 Bates' Federal Equity Procedure, 762; Street's Federal Equity Practice, Vol. 2, § 2151.
If the decision in the Gorman Case would have required a different result if the principles upon which it was decided had been applied in the original proceeding, which we do not find it necessary to decide, such subsequent decision will not lay the foundation for a bill of review for errors of law apparent, or for new matter in pais discovered since the decree and probably requiring a different result. Tilghman v. Werk, 39 Fed. Rep. 680 (opinion by Judge Jackson, afterwards Mr. Justice Jackson of this court); Hoffman v. Knox, Circuit Court of Appeals, Fourth Circuit, 50 Fed. Rep. 484, 491 (opinion by Chief Justice Fuller).
The decree of the Circuit Court of Appeals is
Affirmed.